In re Williams, Charles E.; — Plaintiff(s); applying for supervisory and/or remedial writs and writ of mandamus; Parish of Orleans, Criminal District Court, Div. “G”, No. 244-080.
The relator represents that the district court has failed to act timely on a motion for production of jury charge filed on or about September 9, 1991, and an application for post-conviction relief filed on or about September 11, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the petitions.